ORDER

PER CURIAM.
In this jury-tried case, defendant appeals from his convictions for murder first degree and armed criminal action. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an eviden-tiary hearing. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).